Name: Commission Regulation (EEC) No 840/90 of 2 April 1990 on the supply of refined rape seed oil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 4. 90 Official Journal of the European Communities No L 88/ 1 1 COMMISSION REGULATION (EEC) No 840/90 of 2 April 1990 on the supply of refined rape seed oil as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management ^) lays down the list of countries and organi ­ zations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organi ­ zations 3 200 tonnes of refined rape seed oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 Refined rape seed oil shall be mobilized in the Community as Community food aid for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 April 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p . 1 . O OJ No L 172, 21 . 6. 1989, p. I. V) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 88/ 12 Official Journal of the European Communities 3. 4. 90 ANNEX I 1 . Operation No ('): 904/89 2. Programme : 1989 3. Recipient : Bangladesh 4. Representative of the recipient (4) : The Secretary, Ministry of Food, Bangladesh Secretariat, Dhaka, Bangladesh 5. Place or country of destination : Bangladesh 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (J) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIIA1 ) 8 . Total quantity : 2 200 tonnes net 9. Number of lots : one 10. Packaging and marking : see list published in OJ No C 216, 14, 8 . 1987, p. 3 (under III.B):  in new bunged metal drums, coated inside with food-can varnish or having been subject to a proce ­ dure giving equivalent guarantees, of 190 to 200 kilograms net weight or 190  200 litres fully filled and hermetically sealed in an atmosphere of nitrogen. The drums should be strong enough to with ­ stand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents. Each drum must be fully leakproof the drums must carry following wording : 'ACTION No 904/89 / COLZA OIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' 11 . Method of mobilization : on the Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Chittagong 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making die goods available at die port of shipment where the supply is awarded at the port of shipment stage : 29. 5  29. 6. 1990 18. Deadline for the supply : 13 . 7. 1990 19. Procedure for determining the costs of supply (*): tendering 20. Date of expiry of the period allowed for submission of tenders : 17. 4. 1990 not later than 12 noon. Tenders shall be valid until 12 midnight on 18. 4. 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 24. 4. 1990, not later than 12 noon. Tenders shall be consi ­ dered valid until 12 midnight on 25. 4. 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5. 6  6. 7. 1990 (c) deadline for the supply : 20. 7. 1990 22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders 0 : Bureau de laide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B / 25670 25. Refund payable on request by the successful tenderer :  3. 4. 90 Official Journal of the European Communities No L 88/ 13 ANNEX II 1 . Operation No ('): 133/90 2. Programme : 1989 3. Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient ^): see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Ethiopia 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) (*) fl : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.A.1 ) 8 . Total quantity : 1 000 tonnes net 9 . Number of lots : one , 10 . Packaging and marking (*) ( l0) (") : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B) :  metal cans of 5 litres or 5 kilograms  the cans must be packed in cartons, with four cans per carton  the cans and the cartons must carry the following wording : 'ACTION No 133/90 / VEGETABLE OIL / ETHIOPIA / LWF / 95101 / GIFT OF THE EURO ­ PEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION' 1 1 . Method of mobilization : on the Community market 1 2. Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing : 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 25. 5.  22. 6. 1990 18 . Deadline for the supply :  19. Procedure for determining the costs of supply C): tendering 20. Date of expiry of the period allowed for submission of tenders : 17. 4. 1990, not later than 12 noon . Tenders shall be valid until 12 midnight on 18 . 4. 1990 21 . In the case of a second invitation to tender : - (a) deadline for the submission of tenders : 24. 4 . 1990, not later than 12 noon. Tenders shall be consi ­ dered valid until 12 midnight on 25. 4. 1990 (b) period for making the goods available at the port of shipment : 1 .  29. 6. 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (8) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Bruxelles ; telex : AGREC 22037 B / 25670 B 25. Refund payable on request by the successful tenderer :  No L 88/14 Official Journal of the European Communities 3. 4. 90 Notes ; (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the succesful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered, the standards applicable relative to nuclear radiation in the Member State concerned have not been exceeded. (4) Commission delegate to be contacted by the successful tenderer : Mr J. Fessaguet, Head of the EEC Delegation, Dhaka Office House CES (E) 19, Road 128, Gulshan, Dhaka 12, Bangladesh ; (telex : 642501 CECO-BI). (*) The supplier should send a duplicate of the original invoice to : MM. De Keyser &amp; SchÃ »tz BV, Postbus 1438, Blaak 16, , NL-3000 BK Rotterdam. (6) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate. 0 The successful tenderer shall give the beneficiaries' representative at the time of delivery, a certificate of origin. (') In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (') Point (a) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (,0) Cartons to be delivered on standardized pallets wrapped in shrinked plastic under plastic cover. (") In addition, the packaging must satisfy the requirements relating to butteroil , specified in OJ No C 216/87,1.3.3.